10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

 

Case 2:19-cr-00145-JAK Document 115-1 Filed 06/20/19 Page 1of2 Page ID #:398

Phu Do Nguyen (State Bar Number 187966)

DO PHU & ANH TUAN, A PROFESSIONAL LAW CORPORATION
10531 Garden Grove Boulevard

Garden Grove, California 92843

Tel: (714) 590-1700

Fax: (714) 590-7868

Attorney for Defendant Quang Cao

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

UNITED STATES OF AMERICA, Case No.: LACR19-145-JAK
Plaintiff, DECLARATION OF PHU NGUYEN
-vs-

QUANG CAO,
Defendant.

 

 

DECLARATION OF PHU NGUYEN

I, Phu Nguyen, state and declare as follows:
1. I am an attorney licensed to practice before all courts in the State of California, and am
one of the named partners at Do Phu & Anh Tuan, A Professional Law Corporation, located at
10531 Garden Grove Boulevard, Garden Grove, California 92843. I am the attorney for
Defendant Quang Cao. I have personal knowledge of the matters contained in this declaration,

and if called as a witness could and would competently testify thereto in a court of law.

 

DECLARATION OF PHU NGUYEN
1

 
10

11

12

13

14

15

16

17

18

19

20

21

22,

23

24

295

Case 2:19-cr-00145-JAK Document 115-1 Filed 06/20/19 Page 2o0f2 Page ID #:30

2. On or about June 12, 2019, I emailed the Assistant United States Attorney handling this
case, Gabriel Podesta, regarding Mr. Cao’s request to relocate from San Francisco, California to
Stockton, California to stay with his parents starting on July 1, 2019.

3. On or about June 13, 2019, Mr. Podesta responded via email that he would not oppose

and would have no objections to such a request of the Court from Mr. Cao.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Date: 6/19/19

 

 

 

DECLARATION OF PHU NGUYEN
2

 

 
